Case 9:19-cv-81160-RS Document 154 Entered on FLSD Docket 02/14/2020 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 9:19-ev-81160-Smith/Matthewman

APPLE INC., \ / /

Plaintiff, | FILED fae D.C.

“ FEB 14 2020

ANGELA E. NOBLE
CORELLIUM, LLC, CLERK U.S. DIST. CT.
S.D, OF FLA. —WPB.

 

 

Defendant.

 

 

ORDER GRANTING IN PART AND DENYING IN PART CORELLIUM’S MOTIONS
TO SEAL [DES 78, 113] AND REQUIRING THE PARTIES TO REVIEW THE SEALED
MATERIALS ON THE DOCKET AND PROPOSE TO THE COURT WHAT
PREVIOUSLY SEALED MATERIALS SHOULD BE FULLY OR PARTIALLY
UNSEALED

THIS CAUSE comes before the Court on Defendant Corellium LLC’s Motion to File
Corellium’s Motion (“Corellium”) for Protective Order Under Seal [DE 78] and Corellium’s
Motion to File Corellium’s Reply to Apple’s Response to Corellium’s Motion for Protective Order
under Seal [DE 113] (collectively, the “Motions”), These matters were referred to the undersigned
by United States District Judge Rodney Smith. See DE 32. Plaintiff, Apple Inc. (“Apple”) has filed
responses [DEs 85, 123] to the Motions. The Court held a hearing on the Motions on February 12,
2020, and February 13, 2020.

First, the Court notes, as it did on the record at the February 12-13, 2020 hearing, that the
parties are seeking to seal too much material. The Court will not allow unnecessary sealing of any
portions of the record.

Upon careful review of Corellium’s Motions [DEs 78, 113], Apple’s responses [DEs 85,

123], counsel’s argument at the February 12, 2020, and February 13, 2020 discovery hearing, and

the entire docket in this case, it is hereby ORDERED as follows:
Case 9:19-cv-81160-RS Document 154 Entered on FLSD Docket 02/14/2020 Page 2 of 3

1. Corellium’s Motion to File Corellium’s Motion for Protective Order Under Seal [DE
78] and Corellium’s Motion to File Corellium’s Reply to Apple’s Response to
Corellium’s Motion for Protective Order under Seal [DE 113] are both GRANTED IN -
PART AND DENIED IN PART.

2. The Motions are granted in part. Corellium is given leave to file its Motion for
Protective Order and its Reply to Apple’s Response to Corellium’s Motion for
Protective Order under seal, subject to a redacted motion and reply being filed on the
public record. The sealed materials shall remain under seal until further Court order.
The Court may consider unsealing some or all of the documents in the future.

3. The Motions are also denied in part. On February 13, 2020, the Court directed
Corellium in open court to file a public, redacted version of the Motion for Protective
Order, which Corellium did file on February 24, 2020, but as an exhibit to Notice of
Filing rather than as a motion, [DE 150]. Corellium is directed to file a redacted, public
version of the motion as an actual motion (and not as an exhibit to a Notice of Filing)
on or before February 21, 2020, so that the docket is complete.

4. In the future, the Court does not expect to see motions to seal entire motions, responses
or replies unless justified under the Local Rules and federal law. The parties are
required to file a public, redacted version of any motion or other paper they also want
to file under seal unless the filing party can legally and factually justify why every
single sentence of the motion or other paper must be sealed. The public, redacted
version of the motion should be filed as an actual motion and not as an exhibit to a
Notice of Filing.

\

5. Additionally, in open court on February 13, 2020, at the Court’s instruction, counsel
Case 9:19-cv-81160-RS Document 154 Entered on FLSD Docket 02/14/2020 Page 3 of 3

for both parties represented that they will review all of the previously sealed materials
in this case and propose to the Court whether some or all of the previously sealed
materials can be unsealed. The parties shall report back to the Court at the February 27,
2020 hearing as to their position on whether any previously sealed materials can be
unsealed in whole or in part. The Court will make the final decision as to any proposed
sealing or unsealing.

6. Finally, Corellium’s Motion to Compel Plaintiff to Provide Proper Responses to
Defendant’s First Request for Admissions [DE 100] was filed entirely under seal.
Corellium is directed to file a redacted, public version of the motion on or before
February 21, 2020, so that the docket is complete. The Court will review the redacted
version to determine if the redactions are appropriate.

DONE AND ORDERED this Mt 4. February, 2020, at West Palm Beach, Palm Beach

County in the Southern District of Florida.

a

WILLIAM MATTHEWMAN
UNITED STATES MAGISTRATE JUDGE
